Citation Nr: 1203117	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  04-05 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bipolar disorder. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant served in the Puerto Rico Army National Guard (PRARNG) wherein he had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  A timely appeal was perfected from that decision.  

A hearing on these matters was held before a Decisions Review Officer on July 21, 2006.  A copy of the hearing transcript has been associated with the file and has been reviewed. 

In May 2009, the Board denied entitlement to service connection for bipolar disorder and hypertension, and the appellant subsequently appealed that decision to the Court of Appeals For Veterans Claims (Court).  In March 2010, the Veteran, through his attorney, and the Secretary, VA, entered into and submitted a Joint Motion to Remand and Vacate (JMR) the Board Decision.  In an Order dated that same month, the Court vacated the May 2009 Board decision and remanded the case to the Board for further appellate review consistent with the JMR.

In compliance with the Court's Order, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC, in August 2010 for additional development.  The AMC completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.

The issue of entitlement to service connection for bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

Hypertension did not have its clinical onset during a period of active service and is not otherwise related to active service.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated during active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in April 2002 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While time-compliant, the April 2002 letter was not fully content-compliant, as it did not inform the appellant how disability ratings and effective dates are assigned in the event service connection was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds no prejudice to the Veteran, however.  First, the June 2003 rating decision and the statement of the case (SOC) explained the reasons and bases why the claim was denied and what was needed to prove the claim.  Second, a March 2006 RO letter informed the appellant how disability evaluations and effective dates are assigned.  Third, the claim was reviewed on a de novo basis a number of times during the appeals process.  Fourth, throughout the appeals process, to include before the Court, the appellant has not asserted any prejudice as a result of the omission.  Fifth, the Board denies the claim in the decision below.  Thus, any issue related to a disability evaluation or effective date is rendered moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Hence, any VCAA notice error was rendered harmless.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (2009).

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  While the appellant may not have received full notice prior to the initial decision, he was afforded a meaningful opportunity to participate in the adjudication of the claim.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  See id.  Hence, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Applicable Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, which occurred during such training.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

The appellant asserted in written submissions that he performed ACDUTRA or  IACDUTRA in 1999 after his first hospitalization for his acquired mental disorder, and he could not perform physical training because of high blood pressure.  The June 2011 VA hypertension examination report reflects the appellant reported he was found to have elevated blood pressure during a training period in 1998, and he was assigned light duty as a result.  The appellant reported further that the same thing happened prior to his 1999 training.  In light of the preponderance of the evidence of record, the Board is constrained to reject the reliability and credibility of the Veteran's assertions.

The service treatment records include Annual Medical Certificates (NGR 40-501) dated in January and December 1998 whereon the appellant denied any current medical problems, denied having seen a physician, and denied that he was currently taken medication or prescription medication since his last examination.  Further, the service treatment records do not contain any entries related to recommended light duty due to a high blood pressure reading.

The appellant asserts in part that he is entitled to service connection because he worked for the PRARNG as a full-time employee.  While the appellant may have been full time from the perspective of the Commonwealth of Puerto Rico, he still must have in fact been in the Federal National Guard during the onset of his disease. See generally Perpich v. Department of Defense, 496 U.S. 334, 347 (1990).  As set forth earlier, active service for VA purposes is service performed as part of the Federal National Guard. See 38 C.F.R. §§ 3.1(k) , 3.6(a),(c)(3).  Part of the additional development directed in the August 2010 remand was for the AMC to obtain the exact dates on which the appellant performed ACDUTRA or ACDUTRA.

The November 2010 report from the PRARNG reflects that the appellant performed one day of IACDUTRA in January 1999, apparently for the purpose of undergoing a periodic physical examination, as the report of examination is dated the same day as that on which the appellant performed his only day of IACDUTRA.  The appellant indicated on his January 1999 Report of Medical History for his examination that he denied any previous history of high or low blood pressure.  The January 1999 Report Of Medical Examination, however, reflects the Veteran's blood pressure reading was 130/98 sitting, and 128/88 recumbent, and his pulse was 68.  The report reflects the examiner assessed the Veteran's heart and vascular system as normal, and the appellant was deemed physically qualified for retention.  The examiner made no notations on the examination report.

The July 2011 VA examination report reflects that the examiner conducted a review of the claims file and determined the Veteran's hypertension was diagnosed during a hospitalization from late-May to early-June 2000.  The Board notes that a March 1999 Discharge Summary of inpatient psychiatric treatment reflects no diagnosis in Axis III, which is where other medical problems or diagnoses a patient is dealing with are usually noted.  A Discharge Summary of June 2000 notes controlled hypertension in Axis III.  That is the medical record referenced by the VA examiner at the July 2011 VA examination.  The PRARNG report reflects the appellant did not perform any ACDUTRA or IADUTRA in June 2000.  Subsequent to the June 2000 psychiatric hospitalization, the appellant was found physically unfit for continued membership in the PRARNG due to an acquired mental disorder.

The July 2011 VA examination report reflects that, while the examiner noted the onset of the Veteran's hypertension as June 2000, she opined it was as likely as not that the appellant's hypertension was causally related to his PRARNG membership because it manifested within one year of the appellant's medical separation.  The record shows that the appellant was not performing active duty, ACDUTRA, or even INACDUTRA during this time.  It follows that hypertension did not have its clinical onset during a period of active service and there is no suggestion in the competent evidence of record that it is otherwise related to a period of active service.  The appellant is not competent to claim that hypertension had its onset in service or is otherwise related to active service because hypertension is not readily observable by a lay person and even clinicians require blood pressure readings to accurately diagnose the disease.  The appellant is not shown to have the expertise necessary to determine the etiology of hypertension.

The July 2011 VA examiner erroneously believed the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a) applied to the Veteran.  As set forth in the discussion of the applicable law earlier in this decision, however, service connection on a presumptive basis is not applicable to periods of ACDUTRA or INACDUTRA.  Biggins, 1 Vet. App. at 477-78.  Further, as also already noted, mere membership in the PRARNG is not the determinative factor.  In as much as the examiner's error related to a legal matter, rather than one of medicine or fact, the Board deems it unnecessary to remand the case for further medical assessment.

In light of the posture of the totality of the evidence of record, as discussed above, the Board rejects as unreliable and incredible, the Veteran's assertions that his hypertension manifested during a period of ACDUTRA or IACDUTRA, or that a period of ACDUTRA or IACDUTRA aggravated his hypertension.  Thus, the benefit sought on appeal is denied.  38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.159, 3.303.  


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

Both the appellant and his mother assert in July 2006 written statements that the onset of the Veteran's psychiatric symptoms was in 1997.  The appellant asserted that during his annual ACDUTRA he started to feel nervous and nauseous, among other symptoms.  Upon completion of his training, the appellant asserts, he sought medical treatment and received medication for depression.  The earliest records of psychiatric treatment in the claims file, however, are dated in March 1999.

The Board notes the March 1999 summary of the Veteran's inpatient treatment reflects the appellant had a history of five hospitalizations and two suicide attempts during the prior two years.  This notation, of course, is at odds with other sections of the March 1999 summary that notes the onset of the Veteran's illness as 1999.  If the appellant in fact was treated prior to 1999, which apparently is the case, any records extant should be obtained.  The Board notes further that the August 2002 and May 2011VA examination reports reflect that the examiners at both examinations noted the Veteran's father's suicide was a significant event in the development of the Veteran's psychiatric symptoms.  Hence, the exact date of the father's death should be documented.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Please send the appellant a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, supra.

The Agency of Original Jurisdiction (AOJ) will ask the appellant to provide the name of all medical professionals from whom he stated he received psychiatric or psychological treatment and medication in 1997 and for the entire period of 1997 to February 1999.  The appellant should also be asked for the appropriate release so the AOJ can seek any records extant related to psychiatric treatment the appellant received prior to 1999.

The AOJ shall also ask the appellant to provide an official copy of the Certificate of Death for his father.  Upon receipt, associate it with the claims file.

2.  After the above is complete, the AOJ will determine whether any additional evidence added to the claims file necessitates that the claims file be returned to the examiner who conducted the May 2011 VA psychiatric examination.  If so, send the file to the examiner and ask if the additional evidence in any way alters the opinion rendered in May 2011.  If so, please provide a full explanation and rationale for any opinion rendered.  If that examiner is no longer available, send the claims file to an equally qualified examiner.  If a substitute examiner advises an opinion cannot be rendered without an examination, the AOJ will arrange the examination.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

4.  After all of the above is complete, prior to returning the case to the Board, the AOJ shall replace and reconfigure the folder for Volume 1 of the claims file, as it far exceeds the maximum height designated for claims folders, and it is on the verge of disintegration.  Volume 1 should be broken down into at least two (2) separate volumes, and then all volumes relabeled and renumbered as necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


